IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RICHARD LAWSON EXCAVATING, INC.,             : No. 321 WAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
            v.                               :
                                             :
                                             :
MEADOWS LANDING ASSOCIATES, LP,              :
                                             :
                   Respondent                :

OAKDALE EQUIPMENT CORPORATION, : No. 322 WAL 2015
                                :
              Petitioner        :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
         v.                     :
                                :
                                :
MEADOWS LANDING ASSOCIATES, LP, :
                                :
              Respondent        :


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the decision of this matter.